                                          Case 3:88-cr-00413-CRB Document 88 Filed 07/20/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     UNITED STATES OF AMERICA,                           Case No. 88-cr-00413-CRB-1
                                   9                    Plaintiff,
                                                                                             ORDER GRANTING MOTION FOR
                                  10             v.                                          COMPASSIONATE RELEASE
                                  11     ROBERT M. LINSLEY,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13          Defendant Robert M. Linsley filed an emergency motion for reduction in sentence
                                  14   pursuant to 18 U.S.C. § 3582(c)(1)(a). See Mot. (dkt. 73). The basis for Mr. Linsley’s motion is
                                  15   that he is 73 years-old, has been in custody for more than 30 years, and is housed at USP Lompoc,
                                  16   where he is at “extreme risk of becoming sick and dying of COVID-19.” Id. at 1–2. The matter
                                  17   has been extensively briefed. See Opp’n (dkt. 76); Reply (dkt. 78); Supp. Reply (dkt. 79); July
                                  18   Opp’n (dkt. 86); July Reply (dkt. 87). The Court also held a motion hearing on July 8, 2020. See
                                  19   Motion Hearing (dkt. 85). Having now carefully considered the parties’ arguments at the hearing
                                  20   and in their papers, the record in this case, and the relevant law, the Court GRANTS the motion.
                                  21          18 U.S.C. § 3582(c) provides that a “court may not modify a term of imprisonment once it
                                  22   has been imposed except . . upon motion of the Director of the Bureau of Prisons, or upon motion
                                  23   of the defendant.” A defendant may bring a § 3582(c) motion after he has “fully exhausted all
                                  24   administrative rights to appeal a failure of the Bureau of Prisons” to bring the motion on his
                                  25   behalf, or after “the lapse of 30 days from the receipt of such a request by the warden of the
                                  26   defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). “[A]fter considering” the
                                  27   sentencing factors from 18 U.S.C. § 3553(a) “to the extent that they are applicable,” a court may
                                  28
                                                                                         1
                                           Case 3:88-cr-00413-CRB Document 88 Filed 07/20/20 Page 2 of 8




                                   1   grant the motion to reduce the defendant’s sentence in one of two circumstances, the first of

                                   2   which1 is “if it finds that . . . extraordinary and compelling reasons warrant such a reduction,” id.

                                   3   § 3582(c)(1)(A)(i), as articulated by “Congress, the Sentencing Commission, and the Bureau of

                                   4   Prisons,” see July Opp’n at 1. A reduction in sentence under § 3582(c) must also be “consistent

                                   5   with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

                                   6   § 3582(c)(1)(A); see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding that the

                                   7   Sentencing Commission policy statement applicable to 18 U.S.C. § 3582(c)(2) remains

                                   8   mandatory, even after United States v. Booker, 543 U.S. 220 (2005)). The applicable Sentencing

                                   9   Commission policy statement, U.S.S.G. § 1B1.13, directs that a court may only grant

                                  10   compassionate release if it determines that “[t]he defendant is not a danger to the safety of any

                                  11   other person or to the community, as provided in 18 U.S.C. § 3142(g).”

                                  12          Mr. Linsley has met all of these requirements.
Northern District of California
 United States District Court




                                  13          First, he has exhausted his administrative remedies because more than thirty days have

                                  14   lapsed since he submitted his request for compassionate release to the warden of his facility. Mot.

                                  15   at 2 (counsel for Mr. Linsley submitted a request on his behalf to the Warden of USP Lompoc on

                                  16   April 1, 2020), Ex. A (dkt. 73-2) (4/1/20 Request to Warden).

                                  17          Second, the Court has considered all of the applicable sentencing factors from 18 U.S.C.

                                  18   § 3553(a), and finds that they are consistent with granting Mr. Linsley’s motion for compassionate

                                  19   release. The Court recognizes, of course, that the nature and circumstances of the offenses in this

                                  20   case are troubling. See 18 U.S.C. § 3553(a)(1). In 1988, Mr. Linsley was sentenced to life in

                                  21   prison on the charge of being a felon with three convictions for violent felonies in possession of a

                                  22

                                  23   1
                                        The second is that “the defendant is a least 70 years of age, has served at least 30 years in prison,
                                  24   pursuant to a sentence imposed under section 3559(c), for the offense or offenses for which the
                                       defendant is currently imprisoned, and a determination has been made by the Director of the
                                  25   Bureau of Prisons that the defendant is not a danger to the safety of any other person or the
                                       community, as provided under section 3142(g).” See id. § 3582(c)(1)(A)(ii). Although Mr.
                                  26   Linsley initially argued that he qualified for release under this provision, see Mot. at 5, the parties
                                       agreed at the hearing that Mr. Linsley’s sentence was not “imposed under section 3559(c),” see 18
                                  27   U.S.C. § 3582(c)(1)(A)(ii), nor could it have been, as the statute was not in existence when he was
                                       sentenced. It escapes the Court’s understanding why Congress included the clause about section
                                  28   3559(c)—thereby treating a defendant given a mandatory life sentence more favorably than a
                                       defendant whose life sentence was not mandatory—but so be it.
                                                                                           2
                                           Case 3:88-cr-00413-CRB Document 88 Filed 07/20/20 Page 3 of 8




                                   1   firearm, in addition to various lesser terms on other counts relating to four armed bank robberies.

                                   2   See Judgment (dkt. 75-16). Mr. Linsley’s history and characteristics at the time of sentencing

                                   3   reflect a lengthy criminal history: he had spent “almost half his life in prison” for a range of

                                   4   crimes, including multiple robberies. See Gov. Sentencing Memo. (dkt. 75-8) at 3; PSR2 at 5–11

                                   5   (recounting Mr. Linsley’s Prior Record).

                                   6          But that was over thirty years ago. Mr. Linsley’s disciplinary record over the past 19 years

                                   7   demonstrates that he has not displayed any violence while in BOP custody. See Mot. at 9, Ex. D

                                   8   at 316–18. The Court looked into an incident the government mentioned in its opposition brief,3

                                   9   in which a weapon was found in Mr. Linsley’s cell’s air duct seven years ago. See Opp’n at 5–6;

                                  10   BOP Discipline Hearing Officer Report (re 7/14/2013).4 The Court found Mr. Linsley’s statement

                                  11   at the DHO hearing to be compelling—such that, at the motion hearing on this matter, the Court

                                  12   explained that the probative value of the evidence as to the weapon was inadequate to raise a
Northern District of California
 United States District Court




                                  13   suspicion that Mr. Linsley is a dangerous person. Certainly in light of Mr. Linsley’s crimes, and

                                  14   his history and characteristics, there was a need for a significant sentence in order to reflect the

                                  15   seriousness of the offenses, to promote respect for the law, and to provide just punishment. See 18

                                  16   U.S.C. § 3553(a)(2)(A). A thirty-one year sentence is “sufficient, but not greater than necessary,”

                                  17   to accomplish just that. Id. § 3553(a). Mr. Linsley is now 73 years old. Reply at 6. He is very

                                  18   unlikely to recidivate. See USSC, The Effects of Aging on Recidivism Among Federal Offenders

                                  19   (December 2017) (hereinafter “Effects of Aging”), available at

                                  20   https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-

                                  21   publications/2017/20171207 Recidivism-Age.pdf. The Court believes that he needs no further

                                  22   deterrence from criminal conduct and that the public is safe from further crimes. See 18 U.S.C. §

                                  23   3553(a)(2)(B), (C).

                                  24
                                       2
                                  25     The Court received a copy of the PSR from the probation department. At the motion hearing, the
                                       Court ordered the report released to counsel. The government’s subsequent briefing reflects that
                                  26   the government received it. See July Opp’n at 4.
                                       3
                                         To its credit, the government referred to this incident at the motion hearing as the only incident
                                  27   while Mr. Linsley has been in custody with any bearing on his dangerousness.
                                       4
                                         The government submitted this report by way of email in advance of the motion hearing and
                                  28
                                       expressed an intent to file it on the docket under seal.
                                                                                           3
                                           Case 3:88-cr-00413-CRB Document 88 Filed 07/20/20 Page 4 of 8




                                   1          Third, Mr. Linsley has demonstrated that “extraordinary and compelling reasons warrant”

                                   2   his release, see 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.C. § 1B1.13 n.1D, because he meets the

                                   3   definition of a “New Law” Elderly Inmate pursuant to the BOP’s program statement on

                                   4   compassionate release, see PS 5050.50, Compassionate Release/Reduction in Sentence:

                                   5   Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (Jan. 17, 2019) (hereinafter “PS

                                   6   5050.50”) at 6. “New Law” Elderly Inmates are “[i]nmates sentenced for an offense that occurred

                                   7   on or after November 1, 1987 (e.g., ‘new law’), who are age 70 years or older and have served 30

                                   8   years or more of their term of imprisonment.” Id. PS 5050.50 is therefore very similar to 18

                                   9   U.S.C. § 3582(c)(1)(A)(ii), but does not include the requirement that the defendant’s sentence

                                  10   have been “imposed under section 3559(c).” See id. at 6 n.1 (noting that “[t]hese criteria are

                                  11   different from those provided in 18 U.S.C. 3582(c)(1)(a)(ii)”).

                                  12          The government does not challenge the premise that PS 5050.50 can be a basis for a
Northern District of California
 United States District Court




                                  13   defendant’s compassionate release motion. See Opp’n at 4 (asserting that, to establish

                                  14   “extraordinary and compelling” circumstances, “a defendant must be able to demonstrate” reasons

                                  15   (A)–(C) from U.S.S.G. § 1B1.13 n.1, “or demonstrate some other condition that in the discretion

                                  16   of the Director of BOP qualifies for compassionate release.”) (citing United States v. Shields, No.

                                  17   12-cr-00410-BLF-1, 2019 WL 2645028, at *2 (N.D. Cal. June 27, 2019)). The government’s only

                                  18   argument as to why PS 5050.50 does not apply here is that Mr. Linsley “has not served ‘30 years

                                  19   or more’ on his federal term of imprisonment.” Id. at 7. It notes that Mr. Linsley was also

                                  20   convicted of a state robbery or robberies, and that the federal sentencing judge ordered at the time

                                  21   of sentencing that Mr. Linsley’s federal sentence “run consecutive to the sentence imposed by the

                                  22   California courts on September 27, 1988.”5 Minutes of Sentencing (dkt. 75-9) at 5; Judgment

                                  23   (dkt. 75-16) at 3. Accordingly, Mr. Linsley served from 1988 to 2000 in state custody, and was

                                  24   not committed to the custody of the BOP until April 13, 2000. See Opp’n at 2. The government

                                  25

                                  26   5
                                         While there is not a great deal of information in the record about the state crime(s), Mr. Linsley
                                  27   described having confessed to the crime(s) in his Memorandum of Circumstances in Mitigation of
                                       the Committed Offenses, see (75-7) at 2–3, and the government noted at sentencing that “Since the
                                  28   date of the entry of the guilty plea, defendant Linsley has been convicted and sentenced in the
                                       State proceedings to a period of 17 years incarceration,” Gov. Sentencing Memo. (dkt. 75-8) at 2.
                                                                                          4
                                           Case 3:88-cr-00413-CRB Document 88 Filed 07/20/20 Page 5 of 8




                                   1   argues that he “has therefore served approximately 20 years of his federal sentence, not the 30 or

                                   2   more required by the BOP category.” See id. at 7.

                                   3          The government points to no authority requiring the Court to read “30 years or more of

                                   4   their term of imprisonment” as “30 years or more of their term of imprisonment in a federal

                                   5   prison.”6 The government argues simply that “[t]he reference to ‘their term of imprisonment’ at

                                   6   the end of a sentence referring to a federal offense strongly indicates that the inmate must have

                                   7   served at least 30 years of a federal sentence.” Supp. Opp’n at 3. But the sentence does not

                                   8   “refer[] to a federal offense.” It says only “an offense that occurred on or after November 1, 1987

                                   9   (e.g., ‘new law’).” PS 5050.50. The policy statement does not define “term of imprisonment,”7

                                  10   and the government’s interpretation of that phrase here—that Mr. Linsley’s 31 years is really 20

                                  11   years because some of it was spent in a state prison—would work an injustice given the

                                  12   idiosyncrasies of Mr. Linsley’s case.
Northern District of California
 United States District Court




                                  13          Mr. Linsley began his lengthy period of imprisonment by serving time in state custody not

                                  14   because the judge or the government demanded it, but, ironically, by his own choosing. It was

                                  15   Mr. Linsley who “expressed a desire to serve the Federal time to which he is subject to run

                                  16   consecutive to any State time he received. . . . he is hoping to marry soon, and would desire

                                  17   conjugal visitation.” PSR at 4–5; see also Gov. Sentencing Memo. at 2 (“In exchange for

                                  18   defendant Linsley’s plea[] of guilty, the United States agreed that any sentence imposed upon the

                                  19   federal charges contained in this indictment would run consecutive to any period of incarceration

                                  20   which Linsley received for 2 robberies committed by him in Solano County.”). Neither the

                                  21
                                       6
                                  22     Again to its credit, the government agreed at the motion hearing that in some instances, time
                                       served in state custody can be credited toward a federal sentence.
                                  23   7
                                         The Court notes that BOP operations memos relating to other programs have explicitly defined
                                       “term of imprisonment” as the aggregate of multiple terms of imprisonment. See, e.g., BOP
                                  24
                                       Operations Memorandum re Elderly Offender Home Detention Pilot Program (2/5/09) at ¶ 3(b)
                                  25   (“The phrase ‘term of imprisonment to which the offender was sentenced’ refers to the term of
                                       imprisonment imposed by the sentencing court(s), whether stated in days, months, or years. . . .
                                  26   Multiple terms of imprisonment (either concurrent or consecutive) are aggregated to determine the
                                       term in effect.”); BOP Operations Memorandum re Home Confinement under the First Step Act
                                  27   (4/3/20) at ¶ 2(e) (“Term of imprisonment includes multiple terms or imprisonment ordered to run
                                       consecutively or concurrently, which shall be treated as a single, aggregate term of imprisonment
                                  28
                                       for purposes of this section.”)
                                                                                         5
                                           Case 3:88-cr-00413-CRB Document 88 Filed 07/20/20 Page 6 of 8




                                   1   sentencing court nor Mr. Linsley could have known that Mr. Linsley’s choice, in 1988, to begin

                                   2   what was to be a lifetime in custody by serving time in state prison could impact his eligibility for

                                   3   a compassionate release program that was not written until 2019. PS 5050.50 was designed to

                                   4   address just such unforeseen circumstances. See PS 5050.50 at 1 (“The Bureau uses . . . 18 U.S.C.

                                   5   3582(c)(1)(A) in particularly extraordinary and compelling circumstances which could not

                                   6   reasonably have been foreseen by the court at the time of sentencing.”).

                                   7          The clear intent of the “New Law” Elderly Inmate basis for compassionate release is to

                                   8   give consideration to an inmate who is 70 years or older and who has been in custody for 30 or

                                   9   more years. Mr. Linsley—at 73 years old, and after 31 years in custody—fits this definition, even

                                  10   though, through an accident of history, he spent some of his 31 years in a state prison.

                                  11          Finally, the Court does not believe that Mr. Linsley is a danger to the community.

                                  12   U.S.S.G. § 1B1.13 directs that a court may only grant compassionate release if it determines that
Northern District of California
 United States District Court




                                  13   “[t]he defendant is not a danger to the safety of any other person or to the community, as provided

                                  14   in 18 U.S.C. § 3142(g).” Section 3142(g) lays out four factors for determining dangerousness:

                                  15   (1) “the nature and circumstances of the offense charged,” (2) “the weight of the evidence against

                                  16   the person,” (3) the history and characteristics of the person,” and (4) “the nature and seriousness

                                  17   of the danger to any person or the community that would be posed by the person’s release.” The

                                  18   Court has already discussed the seriousness of Mr. Linsley’s crimes (the evidence of which he, by

                                  19   pleading guilty, did not dispute), his lengthy criminal history leading up to those crimes, and his

                                  20   exemplary conduct these last 19 years in BOP custody. While a return to his criminal past would

                                  21   harm the community, the Court believes that between his lengthy time in custody, his conduct

                                  22   during that time in custody, and his age, see generally Effects of Aging; Mot. at 9 (“Mr. Linsley’s

                                  23   health makes him slower and more sedentary. . . . Mr. Linsley has suffered the effects of age in the

                                  24   form of degenerative joint disease. . . degenerative disc space in his spine . . . and an enlarged

                                  25   prostate. . . .”), his release does not put the community at risk.

                                  26          For the foregoing reasons, Mr. Linsley’s motion for compassionate release is GRANTED.

                                  27   Mr. Linsley’s sentence of imprisonment is modified to time served. The Court imposes a special

                                  28   five-year term of supervised release, see 18 U.S.C. § 3582(c)(1)(A), with the mandatory and
                                                                                           6
                                           Case 3:88-cr-00413-CRB Document 88 Filed 07/20/20 Page 7 of 8




                                   1   standard conditions of supervised release adopted by the Court (with no work requirement), to

                                   2   commence immediately upon release from custody. The Court imposes the following Special

                                   3   Conditions:

                                   4          1. Upon release from custody, you must self-quarantine for an additional 14 days, as

                                   5               directed by the probation officer.

                                   6          2. You must submit your person, residence, office, vehicle, computer, other electronic

                                   7               communication or data storage devices or media, and effects or any property under

                                   8               your control to a search. Such a search shall be conducted by a United States Probation

                                   9               Officer at a reasonable time and in a reasonable manner, based upon reasonable

                                  10               suspicion of contraband or evidence of a violation of a condition of release. Failure to

                                  11               submit to such a search may be grounds for revocation; you must warn any residents

                                  12               that the premises may be subject to searches.
Northern District of California
 United States District Court




                                  13          Prior to release, Mr. Linsley shall undergo a 14 day quarantine in BOP custody, which

                                  14   shall commence forthwith. This quarantine is particularly important as Mr. Linsley’s release plan

                                  15   is to live with his elderly father. See Mot. Ex. F (Declaration of Raymond Linsley) (dkt. 73-3).8

                                  16   Mr. Linsley shall also self-quarantine for 14 days once he arrives at his father’s home.

                                  17          This order is stayed for up to 14 days so that Mr. Linsley can make appropriate travel

                                  18   arrangements and to ensure his safe release. Mr. Linsley shall be released, following his 14-day

                                  19   quarantine, as soon as appropriate travel arrangements are made and it is safe for him to travel.

                                  20   There shall be no delay in ensuring that travel arrangements are made, and presumably his counsel

                                  21   can attend to the travel arrangements during Mr. Linsley’s time in quarantine. If more than 14

                                  22   days are needed to make appropriate travel arrangements and ensure Mr. Linsley’s safe release,

                                  23   then the parties shall immediately notify the Court and show cause why the stay should be

                                  24   extended.

                                  25          The government shall serve a copy of this order on the Warden at USP Lompoc

                                  26

                                  27   8
                                        Probation inspected Mr. Linsley’s father’s home in connection with this motion, and deemed it
                                  28   “suitable for supervised release and approved by the probation office.” See7/15/20 Letter from
                                       Probation.
                                                                                       7
                                          Case 3:88-cr-00413-CRB Document 88 Filed 07/20/20 Page 8 of 8




                                   1   immediately.

                                   2         IT IS SO ORDERED.
                                   3         Dated: July 20, 2020
                                                                                 CHARLES R. BREYER
                                   4                                             United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             8
